Citation Nr: 0805018	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  00-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for service connection for a skin disorder, asserted to 
be secondary to in-service exposure to herbicides, has been 
received.  

2.  Entitlement to service connection for bronchitis, 
asserted to be secondary to in-service exposure to 
herbicides.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  

4.  Entitlement to an initial schedular rating greater than 
60 percent for adenocarcinoma of the prostate, status post 
external beam radiotherapy without evidence of metastatic 
disease, cystoscopy compatible with radiation cystitis, and 
urinary incontinence, from August 1, 2003 to February 23, 
2004.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1951 to 
April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO, in pertinent part, denied the issue of whether new and 
material evidence has been received sufficient to reopen a 
previously denied claim for service connection for a skin 
disorder, asserted to be secondary to in-service exposure to 
herbicides as well as the issues of entitlement to service 
connection for bronchitis (also asserted to be secondary to 
in-service exposure to herbicides) and for post-traumatic 
stress disorder (PTSD).  

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2007).  

In two statements received at the RO in April 2002, the 
veteran referred to his claim for service connection for an 
"N/P [neuropsychiatric] disorder to include PTSD."  Also, 
in September 2003 and September 2004 statements, the veteran 
referenced his claim "for PTSD or N/P disorder."  In an 
August 2007 document, the veteran's representative discussed 
the issue of entitlement to service connection for "an 
acquired psychiatric condition, identified most recently as 
PTSD."  In this regard, the Board notes that these 
references to a claim for service connection for a 
neuropsychiatric disability other than PTSD occurred after 
the veteran had filed a claim, and perfected an appeal, 
solely for service connection for PTSD.  Further, the RO has 
not addressed the claim for service connection for a 
neuropsychiatric disability other than PTSD, even after 
receipt of the recent statements.  Thus, the only psychiatric 
claim on appeal before the Board at the present time is the 
issue of entitlement to service connection for PTSD.  

By an unappealed October 1983 rating action, the RO continued 
prior denials of service connection for a psychiatric 
disability other than PTSD.  The issue of whether new and 
material evidence has been received sufficient to reopen a 
previously denied claim for service connection for a 
psychiatric disability other than PTSD is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  

Moreover, in a statement received at the RO in September 
2003, the veteran asserted that he had "not heard of . . . 
[his] requested . . . [claim for an] allergy [disorder], a 
condition . . . [for which he had] requested . . . s/c 
[service connection]."  Further review of the claims folder 
indicates, however, that, by a July 2002 rating action, the 
RO had determined that new and material evidence sufficient 
to reopen a previously denied claim for service connection 
for an allergic disorder had not been received.  In a letter 
dated several weeks later in the same month, the RO informed 
the veteran of the continued denial of his allergy claim.  
The claims folder contains no evidence that this notice of 
the continued denial of the veteran's allergy claim had been 
returned to the RO because the document was, for example, 
undeliverable.  Absent clear and convincing evidence to the 
contrary, public officials are presumed to have discharged 
their duties properly.  Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992).  A mere assertion of "non-receipt" of any 
document, by itself, would not constitute "clear evidence to 
the contrary" to rebut the presumption of regularity of 
administrative notice.  Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994).  This matter in the current appeal is, therefore, 
referred to the RO for appropriate action.  

As will be discussed in the following decision, the Board 
finds that new and material evidence sufficient to reopen a 
claim for service connection for a skin disorder, asserted to 
be secondary to in-service exposure to herbicides, has been 
received.  Thus, the Board will grant the new and material 
issue.  The de novo issue of entitlement to service 
connection for a skin disorder (asserted to be secondary to 
in-service exposure to herbicides) as well as the claims for 
service connection for bronchitis (also claimed to be 
secondary to in-service exposure to herbicides), service 
connection for PTSD, and an increased rating for the 
service-connected prostate disorder will be addressed in the 
REMAND portion of the following decision and are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  In a September 1994 decision, the RO denied service 
connection for a skin disorder, asserted to be secondary to 
in-service exposure to herbicides.  Although notified of the 
decision in the following month, the veteran did not initiate 
an appeal of the denial.   
 
2.  The evidence received since the RO's September 1994 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a skin disorder, asserted to be secondary to 
in-service exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The RO's September 1994 decision that denied service 
connection for a skin disorder, asserted to be secondary to 
in-service exposure to herbicides, is final.  38 U.S.C.A. 
§ 4005 (West 1988); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (1994); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).   
 
2.  The evidence received since the RO's September 1994 
determination is new and material, and the claim for service 
connection for a skin disorder, asserted to be secondary to 
in-service exposure to herbicides, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for a skin disorder, asserted to be secondary to in-service 
exposure to herbicides, in the present case, the Board 
concludes that the new law does not preclude the Board from 
adjudicating this claim.  This is so because the Board is 
taking action favorable to the veteran with regard to this 
claim, and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

At the time of the September 1994 decision, service personnel 
records reflected the veteran's presence in the Republic of 
Vietnam between March 1971 and January 1972.  Thus, his 
exposure to herbicides during his active military duty was 
presumed.  See 38 C.F.R. § 3.307(a)(6) (1994).  Additionally, 
service medical records illustrated treatment for contact 
dermatitis of the hands in December 1968.  Post-service 
medical records indicated dermatological treatment on several 
occasions between October 1982 and May 1983.  Importantly, 
however, the claims folder contained no competent evidence of 
an association between a diagnosed skin disorder and the 
veteran's presumed in-service exposure to herbicides.  
Consequently, the RO denied service connection for a skin 
disorder, asserted to be secondary to in-service exposure to 
herbicides.  In October 1994, the RO notified the veteran of 
the decision.  The veteran, however, failed to initiate an 
appeal of the denial of this issue, and the RO's September 
1994 decision, therefore, became final.  38 U.S.C.A. § 4005 
(West 1988); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(1994); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).  

However, a veteran may reopen a previously and finally denied 
claim by submitting new and material evidence.  38 C.F.R. 
§ 3.156(a) (2007).  The regulation regarding new and material 
evidence has been amended.  See 38 C.F.R. § 3.156(a) (2007).  
The amendment to 38 C.F.R. § 3.156(a), however, applies only 
to claims to reopen finally decided issues which were 
received on or after August 29, 2001.  In the present case, 
the veteran filed his request to reopen his claim for service 
connection for a skin disorder, asserted to be secondary to 
in-service exposure to herbicides, in October 1996.  
Therefore, the former version of the regulation applies.  

According to the former standard, new and material evidence 
is defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  See also Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding 
the issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the September 1994 rating action, there was no 
competent evidence of an association between a diagnosed skin 
disorder and the veteran's presumed in-service exposure to 
herbicides.  Evidence received since the September 1994 
decision reflects treatment for skin disorders variously 
characterized as dermatosis, dermatitis, seborrheic 
dermatitis, solar keratosis, and actinic keratosis.  
Significantly, a September 2003 VA medical record reflects 
outpatient treatment for dermatitis "reported as 
chronic/Agent Orange exposed."  

This medical evidence is clearly probative because, for the 
first time, competent evidence appears to reflect a 
relationship between a diagnosed skin disorder and the 
veteran's presumed in-service exposure to herbicides.  Thus, 
the Board finds that the additional evidence received since 
the last prior final denial of service connection for a skin 
disorder, asserted to be secondary to in-service exposure to 
herbicides, in September 1994 raises a reasonable possibility 
of substantiating this issue.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  The additional 
evidence is new and material, as contemplated by the 
pertinent law and regulations, and serves as a basis to 
reopen the veteran's claim for service connection for a skin 
disorder, asserted to be secondary to in-service exposure to 
herbicides.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for a skin 
disorder, asserted to be secondary to in-service exposure to 
herbicides, the appeal is granted to this extent only.  


REMAND

I.  Service Connection Claims

As the Board discussed in the previous portion of this 
decision, the VCAA, which was enacted on November 9, 2000, 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Pursuant to 
the VCAA, receipt of a complete or substantially complete 
application for benefits requires VA to make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate the claim.  This duty to assist includes the 
duty to obtain relevant records.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2007).  
Additionally, VA is required to provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  Upon further review of the claims folder in the 
present case, the Board finds that additional evidentiary 
development of the issues of entitlement to service 
connection for a skin disorder and bronchitis (both asserted 
to be secondary to in-service exposure to herbicides), as 
well as the claim for service connection for PTSD, is 
necessary for the following reasons.  

A.  Skin Disorder

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
a skin disorder, asserted to be secondary to in-service 
exposure to herbicides, the Board must now consider the de 
novo issue of entitlement to service connection for a skin 
disorder, asserted to be secondary to in-service exposure to 
herbicides.  Specifically, a September 2003 VA medical record 
includes a notation that the veteran's dermatitis was 
"reported as chronic/Agent Orange exposed" (emphasis 
added).  Significantly, however, the document provides no 
information regarding the author of that statement.  Even if 
the nurse practitioner who treated the veteran at that time 
had rendered the conclusion herself, she provided no 
rationale for the opinion.  Further, the veteran has not been 
accorded a VA dermatological examination during the current 
appeal.  In light of these facts, as well as the veteran's 
confirmed presence in Vietnam between March 1971 and January 
1972 during his active military duty, the Board finds that a 
remand of the veteran's skin claim is necessary.  
Specifically, on remand, the veteran should be accord an 
opportunity to undergo a current VA dermatological 
examination to determine, to the extent possible, the 
etiology of his diagnosed skin disorder(s).  

B.  Bronchitis

As previously discussed, service personnel records confirm 
the veteran's presence in the Republic of Vietnam between 
March 1971 and January 1972 during his active military duty.  
According to pertinent post-service medical records, X-rays 
taken of the veteran's chest in April 1991 showed findings 
(including diffusely increased central interstitial bronchial 
markings with hyperaeration) which were "consistent with 
inflammatory changes as seen in bronchial asthma and 
bronchitis."  VA medical records subsequently dated from 
August 2000 through October 2001 reflect the veteran's 
problems with bronchial asthma.  The veteran has not been 
accorded a pertinent VA respiratory examination during the 
current appeal.  

In light of these relevant medical findings as well as the 
veteran's confirmed presence in the Republic of Vietnam 
during his active military duty in the early 1970s, the Board 
concludes that a remand of his bronchitis claim is necessary.  
On remand, the veteran should be accorded an opportunity to 
undergo a current VA respiratory examination to determine, to 
the extent possible, the etiology of any diagnosed 
bronchitis.  

C.  PTSD

In May 2002, the RO issued a supplemental statement of the 
case (SSOC) which included, in relevant part, a discussion of 
the reasons for the continued denial of the veteran's claim 
for service connection for PTSD.  In July 2003, the Board 
remanded the veteran's appeal to accord the RO an opportunity 
to schedule him for his requested personal hearing at the 
agency before a Veterans Law Judge (VLJ).  In June 2004, the 
veteran presented testimony before the undersigned VLJ at the 
RO.  

Since the May 2002 SSOC, additional evidence pertinent to the 
veteran's PTSD claim has been received and associated with 
his claims folder.  Such evidence includes records of 
psychiatric treatment and examination as well as 
documentation of the RO's attempts to verify the veteran's 
purported in-service stressors.  Significantly, however, the 
RO has not readjudicated the veteran's PTSD claim (and issued 
a current SSOC) in light of all of the additional relevant 
evidence received since the May 2002 SSOC.  Furthermore, the 
veteran has not waived review of this additional pertinent 
evidence by the agency of original jurisdiction (AOJ).  

The Board notes that, at the personal hearing conducted 
before the undersigned VLJ at the RO in June 2004, the 
veteran submitted a waiver of RO "consideration of the 
additional evidence and records which . . . [he was] 
submitting to the Member of the Travel Board of the Board of 
Veterans' Appeals [on] this date."  Specifically, at the 
hearing, the veteran submitted a "Brief in Support of 
Claim," along with attached medical records.  The waiver 
submitted by the veteran at the June 2004 hearing did not 
mention any evidence other than those documents which he was 
submitting to the undersigned VLJ on that date.  

Consequently, the Board concludes that a remand of the 
veteran's PTSD claim is necessary to accord the AOJ an 
opportunity to consider all pertinent evidence received and 
associated with the claims folder since the issuance of the 
May 2002 SSOC.  According to the pertinent regulations, 
evidence received by the AOJ prior to transfer of the records 
to the Board after an appeal has been initiated (including 
evidence received after certification has been completed) 
will be referred to the appropriate rating or authorization 
activity for review and disposition.  If any statement of the 
case (SOC) or prior supplemental statement of the case (SSOC) 
were prepared before the receipt of the additional evidence, 
an SSOC will be furnished to the appellant and his or her 
representative as provided in § 19.31 of this part, unless 
the additional evidence received duplicates evidence 
previously of record which was discussed in the SOC or a 
prior SSOC or the additional evidence is not relevant to the 
issue, or issues, on appeal.  See also 38 C.F.R. § 19.37(a) 
(2007).  

II.  Increased Rating Claim

By a July 2002 rating action, the RO proposed to reduce the 
evaluation of the service-connected adenocarcinoma of the 
prostate, status post external beam radiotherapy without 
evidence of metastatic disease, cystoscopy compatible with 
radiation cystitis, and urinary incontinence from 100 percent 
to 60 percent.  In May 2003, the RO informed the veteran that 
the rating for this service-connected disability would be 
decreased from 100 percent to 60 percent, effective August 
2003.  In July 2003, the veteran expressed disagreement with 
this reduction.  

In a November 2003 determination, the RO awarded the veteran 
a total disability rating based on individual unemployability 
(TDIU), effective August 2003.  The RO explained that, 
because effective date of the TDIU grant was the same date as 
the effective date of the decreased rating for the 
service-connected prostate cancer, the November 2003 award 
was considered to be a total grant of the benefit sought.  

Subsequently, by a December 2004 rating action, the RO 
awarded a total schedular rating for the veteran's 
service-connected prostate disorder, effective from 
February 24, 2004.  Significantly, the fact remains that the 
veteran has specifically expressed disagreement with the 
decrease in the schedular rating for his service-connected 
prostate disability; that this disorder remains evaluated as 
60 percent disabling from August 1, 2003 to February 23, 
2004; and that the RO has not issued the veteran a statement 
of the case regarding this remaining matter.  See Manlincon 
v. West, 12 Vet. App. 328 (1999).  In this regard, the Board 
notes that a total schedular rating for a service-connected 
disability is a greater benefit than a TDIU.  See 38 U.S.C.A. 
§ 1114 & 38 C.F.R. § 3.350.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AOJ for the following 
actions:  

1.  In light of the Board's 
determination that new and material 
evidence has been received sufficient 
to reopen a previously denied claim for 
service connection for a skin disorder, 
asserted to be secondary to in-service 
herbicide exposure, the AOJ should 
furnish the veteran a corrective VCAA 
notification letter with regard to de 
novo issue of entitlement to service 
connection for a skin disorder, 
asserted to be secondary to in-service 
exposure to herbicides.  The 
notification letter should fully comply 
with, and satisfy, the provisions of 
the VCAA.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 
(2004); VAOPGCPREC 1-2004 (February 24, 
2004); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AOJ should obtain copies of any 
records of skin, respiratory, and 
psychiatric treatment that the veteran 
may have received at the VA Medical 
Center in San Juan, the Commonwealth of 
Puerto Rico since February 2006.  All 
available reports should be associated 
with the veteran's claims folder.  

3.  Thereafter, the veteran should be 
scheduled for a VA dermatological 
examination to determine the nature, 
extent, and etiology of any diagnosed 
skin disorder(s) that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.  

All pertinent pathology should be noted 
in the examination report.  In 
addition, the examiner should express 
an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent 
probability or greater, that any 
diagnosed skin disorder(s) was caused 
by, or is in any way related to, the 
veteran's in-service exposure to 
herbicides.  A complete rationale 
should be provided for all opinions 
expressed.  

4.  In addition, the veteran should be 
scheduled for a VA respiratory 
examination to determine the nature, 
extent, and etiology of any diagnosed 
bronchitis that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies 
testing, including X-rays, should be 
conducted.  

All pertinent pathology should be noted 
in the examination report.  If 
bronchitis is found on examination, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that any such diagnosed 
disorder was caused by, or is in any 
way related to, the veteran's 
in-service exposure to herbicides.  A 
complete rationale should be provided 
for all opinions expressed.  

5.  Following the completion of the 
above, the AOJ should re-adjudicate the 
claims for service connection for a 
skin disorder and bronchitis (both 
asserted to be secondary to in-service 
exposure to herbicides) and for PTSD.  
If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with 
an SSOC.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues 
remaining on appeal as well as a 
summary of the evidence of record.  The 
SSOC should note the AOJ's 
consideration of all additional 
pertinent evidence received since the 
last SSOC was furnished in May 2002.  
An appropriate period of time should be 
allowed for response.  

6.  In addition, the AOJ should furnish 
the veteran an SOC regarding the issue 
of entitlement to an initial disability 
rating greater than 60 percent for 
adenocarcinoma of the prostate, status 
post external beam radiotherapy without 
evidence of metastatic disease, 
cystoscopy compatible with radiation 
cystitis, and urinary incontinence, 
from August 1, 2003 to February 23, 
2004.  The AOJ should also inform the 
veteran of the requirements necessary 
to perfect an appeal.  38 C.F.R. 
§ 19.26 (2007).  If, and only if, the 
veteran perfects his appeal by timely 
submitting a substantive appeal, this 
issue should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


